Exhibit 10.2

ASSIGNMENT




This Assignment is made as of the 17th day of June, 2011 by INLAND REAL ESTATE
ACQUISITIONS, INC., a Delaware corporation ("Assignor") to and for the benefit
of INLAND DIVERSIFIED DRAPER PEAKS, L.L.C., a Delaware limited liability company
("Assignee").




Assignor does hereby sell, assign, transfer, set over and convey unto Assignee
all of its right, title and interest as Buyer under that certain Agreement of
Purchase and Sale dated April 27, 2010, as amended (the "Agreement") by and
between Draper Peaks, L.L.C. ("Seller") and Assignor for the sale and purchase
of the property commonly known as Draper Peaks Shopping Center Draper Peaks,
Draper, Utah and as legally described by the Agreement.




Assignor represents and warrants that it is the Purchaser under the Agreement,
and that it has not sold, assigned, transferred, or encumbered such interest in
any way to any other person or entity. By acceptance hereof, Assignee accepts
the foregoing assignment and agrees, from and after the date hereof, to (i)
perform all of the obligations of Purchaser under the Agreement, and (ii)
indemnify, defend, protect and hold Assignor harmless from and against all
claims and liabilities arising under the Agreement.




IN WITNESS WHEREOF, Assignor and Assignee have executed this instrument as of
the date first written above.







ASSIGNOR:

INLAND REAL ESTATE ACQUISITIONS, INC.,

a Delaware corporation




By:

 /s/ Lou Quilici

Name: Lou Quilici

Its:

Senior Vice President




ASSIGNEE:

INLAND DIVERSIFIED DRAPER PEAKS, L.L.C.,

a Delaware limited liability company




By: Inland Diversified Real Estate Trust, Inc.,

a Maryland corporation, its sole member




By:

 /s/ Mary J. Pechous

Name: Mary J. Pechous

Its:

Assistant Secretary






